SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Amendment No. 1 to SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 DAVIDSON DIVERSIFIED REAL ESTATE II (Name of Subject Company) MPF Badger Acquisition Co., LLC; SCM Special Fund, LLC; Steven Gold; MP Value Fund 7, LLC; MPF DeWaay Fund 6, LLC; and MacKenzie Patterson Fuller, LP (Bidders) UNITS OF LIMITED PARTNERSHIP INTEREST (Title of Class of Securities) None or unknown (CUSIP Number of Class of Securities) Copy to: Christine Simpson Chip Patterson, Esq. MacKenzie Patterson Fuller, LP MacKenzie Patterson Fuller, LP 1640 School Street 1640 School Street Moraga, California94556 Moraga, California94556 (925) 631-9100 ext. 1024 (925) 631-9100 ext. 1006 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee $1,159,200 $45.56 * For purposes of calculating the filing fee only.Assumes the purchase of 138 Units at a purchase price equal to $8,400 per Unit in cash. [X] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$45.56 Form or Registration Number: SC TO-T Filing Party: MacKenzie Patterson Fuller, LP Date Filed: JUNE 12, [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [] issuer tender offer subject to Rule 13e-4. [] going private transaction subject to Rule 13e-3 [] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [X] FINAL AMENDMENT TO TENDER OFFER This Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by MPF Badger Acquisition Co., LLC; SCM Special Fund, LLC; Steven Gold; MP Value Fund 7, LLC; MPF DeWaay Fund 6, LLC; MacKenzie Patterson Fuller, LP; AND STEVEN GOLD (collectively the “Purchasers”) to purchase 138 Units of limited partnership interest (the “Units”)in Davidson Diversified Real Estate II (the “Partnership”), the subject company, at a purchase price equal to $8,400 per Unit, less the amount of any distributions declared or made with respect to the Units between June 12, 2008 (the “Offer Date”) and July 16, 2008 (the “Expiration Date”), upon the terms and subject to the conditions set forth in the Offer to Purchase dated June 12, 2008 (the “Offer to Purchase”) and the related Letter of Transmittal. The Offer resulted in the tender by unitholders, and acceptance for payment by the Purchasers, of a total of 33 Units. Upon completion of the Offer, the Purchasers held an aggregate of approximately 70.5 Units, or approximately 5.8% of the total outstanding Units.These shares were allocated among the Purchasers as follows: MPF Badger Acquisition Co., LLC: 2 Units SCM Special Fund, LLC: 16 Units Steven Gold: 7 Units MP Value Fund 7, LLC: 6 Units MPF DeWaay Fund 6, LLC: 2 Units SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:July 24, 2008 MPF Badger Acquisition Co., LLC; SCM Special Fund, LLC; Steven Gold; MP Value Fund 7, LLC; MPF DeWaay Fund 6, LLC; and MacKenzie Patterson Fuller, LP By: /s/ Chip Patterson Chip Patterson, Senior Vice President of Manager or General Partner of each filing person MACKENZIE PATTERSON FULLER, LP By: /s/ Chip Patterson Chip Patterson, Senior Vice President STEVEN GOLD /s/ Steven Gold
